UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 03-1200



CHARLES WILLIAM LEVY,

                                               Plaintiff - Appellant,

          versus


COUNTY OF FAIRFAX, VIRGINIA; KATHERINE K.
HANLEY, Chairman of the Board of Supervisors;
LERNER CORPORATION; VICKY MURABITO, Manager of
Morningside Apartments,

                                              Defendants - Appellees,

          and


JOHN TURNER,

                                                   Movant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1726-A)


Submitted:     April 24, 2003                  Decided:   May 2, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles William Levy, Appellant Pro Se. Edward Everett Rose, III,
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia; Ina Christina Charvet,
LAWSON & FRANK, P.C., Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles William Levy appeals from the district court’s orders

dismissing    his   civil   complaint   and   denying   his   motion   for

reconsideration. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Levy v. County of Fairfax, No. CA-02-1726-A

(E.D. Va. filed Jan. 13, 2003 & entered Jan. 17, 2003; filed

Jan. 31, 2003 & entered Feb. 4, 2003).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                    2